 In the Matter of MERGE VTHALER LINOTYPE CO.andFEDERATION OFARCHITECTS, ENGINEERS, CHEMISTS AND TECHNICIANSCabe No. R-351CERTIFICATION OF REPRESENTATIVESMay 33, 1938On April 18, 1938, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled case.'OnApril 29, 1938, the Board issued an amendment to the Direction ofElection.'The Direction of Election, as amended, directed thatan election by secret ballot be conducted under the direction andsupervision of the Regional Director for the Second Region (NewYork City) among all the technical employees of MergenthalerLinotype Company, New York City, in its engineering and researchand development departments, excluding those who, since September13, 1937, have quit or been discharged for cause, to determine whetheror not they desired to be represented by Engineering DepartmentEmployees Association of the Mergenthaler Linotype Company forthe purposes of collective bargaining.Pursuant to the Direction and Amendment, an election by secretballot was conducted on May 3, 1938, by the said Regional Director.On May 4, 1938, the said Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 1, as amended, issued and, on May 5, 1938, dulyserved upon the parties an Intermediate Report on the election.Noobjections or exceptions to the Intermediate Report have been filedby any of the parties.As to the balioting and its results, the Regional Director reportedas follows :Total Number Eligible to Vote ----------------------------105Total Number of Ballots Cast____________________________88Total Number of Ballots Counted________________________84Total Number of Votes in favor of Engineering DepartmentEmployees Association of the Mergenthaler Linotype Co__7016 N.L R B 67126N L R B 676.394 DECISIONS AND ORDERS395Total Number of Votes against afore-mentioned association_14Total Number of Blank Votes_____________________________4Total Number of Void Ballots_____________________________0Total Number of Challenged Votes________________________0By virtue of and pursuant to the power vested in the NationalLabor RelationsBoard by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, herein called the Act, and pursuant to ArticleIII, Sections .8 and 9, of National Labor Relations Board Rulesand Regulations-Series 1, as amended,-IT IS r-IEIu BY CERTIFIED that Engineering Department EmployeesAssociation of the Mergenthaler Linotype Company has been desig-nated , and selected by a majority of the technical employees in theengineering and research and development departments of Morgen-thaler Linotype Company, New York City, as their representativefor the purposes of collective bargaining, and that, pursuant toSection 9 (a) of the Act, Engineering Department Employees As-sociation of the Mergenthaler Linotype Company is the exclusivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.-